Appeal from a judgment of the Orleans County Court (James P. Punch, J.), rendered October 21, 2013. The judgment convicted defendant, upon his plea of guilty, of assault in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of assault in the second degree (Penal Law § 120.05 [1]). Contrary to defendant’s contention, the sentence is not unduly harsh or severe. Defendant waived his right to a restitution hearing and therefore waived his further contention that the amount of restitution is not supported by the record (see People v Tessitore, 101 AD3d 1621, 1621 [2012], lv denied 20 NY3d 1104 [2013]). Present — Scudder, P.J., Centra, Peradotto, Sconiers and Valentino, JJ.